Order entered June 25, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00194-CR

                              SERGIO GUERRERO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F11-62493-L

                                          ORDER
         We GRANT appellant’s June 19, 2014 motion to order a complete reporter’s record

filed.

         We ORDER Official Court Reporter Victoria Franklin to file a supplemental reporter’s

record of the July 3, 2013 hearing on the motion to suppress. The supplemental reporter’s record

shall be due THIRTY DAYS from the date of this order.

         We EXTEND the time to file appellant’s brief until SIXTY DAYS from the date of this

order.


                                                     /s/   LANA MYERS
                                                           JUSTICE